Crew III, J.P.
Appeal from an order of the Court of Claims (Collins, J.), entered September 14, 2001, which denied defendant’s motion to dismiss the claims.
Claimants in this consolidated action are former and current state employees who, by way of two separate claims (the Able-son claim and the Lepkowski claim), seek overtime compensation pursuant to the Fair Labor Standards Act of 1938 (see 29 USC § 201 et seq.). The Ableson claim was made on behalf of 390 employees, and the Lepkowski claim on behalf of 377 employees. Each claim asserts that the relevant claimants are overtime eligible within the meaning of the Fair Labor Standards Act in that they have worked over 40 hours in work *766weeks since April 1994 (the Ableson claim) and July 1992 (the Lepkowski claim). Each claim also is verified by a single claimant.
After the claims were answered and considerable discovery ensued, defendant moved to dismiss the action contending, inter alia, that the claims failed to meet the pleading requirements of Court of Claims Act § 11 (b) and that they were not verified in accordance therewith. The Court of Claims denied the motion finding that the claims substantially complied with the pleading requirements of the Court of Claims Act and the verification requirements were met inasmuch as the two claimants who verified the claims were “united in interest” with the remaining claimants. Defendant has now appealed and we reverse.
The Court of Claims Act provides, in pertinent part, that a claim shall state “the time when and place where such claim arose, the nature of same, * * * the items of damage * * * claimed to have been sustained and the total sum claimed” (Court of Claims Act § 11 [b]). These requirements are jurisdictional and must be strictly construed (see Finnerty v New York State Thruway Auth., 75 NY2d 721, 722). While the claims at issue satisfactorily state the nature of the relief sought by claimants, they completely fail to provide the times when and the places where such claims arose, any items of damage or the total sum claimed. Rather, the claims merely assert that claimants are overtime eligible in that they have worked over 40 hours in work weeks since April 1994 and July 1992, respectively. It hardly can be asserted that such statement is sufficiently detailed to enable defendant to investigate the claims and promptly ascertain the existence of its liability (see e.g. Bowles v State of New York, 208 AD2d 440, 442-443). Such claims should, at the very least, identify the place of claimants’ employment within the state, the office where the overtime allegedly occurred, the weeks in which said overtime accrued and the number of hours worked in excess of 40 hours.
Although claimants urge that the foregoing omissions are not significant inasmuch as the information required is a matter of public record easily discoverable by defendant, we disagree. It is axiomatic that the sufficiency of a claim rests solely upon the assertions contained therein, and defendant is not required to go beyond the claim in order to investigate an occurrence or ascertain information that should have been provided pursuant to Court of Claims Act § 11 (see Cobin v State of New York, 234 AD2d 498, 499, lv dismissed 90 NY2d 925). Moreover, the record before us belies a claim that *767claimants’ work hours were a matter of public record readily ascertainable by defendant. The record reflects that claimants were members of the Professional, Scientific and Technical Services Bargaining Unit holding positions with salary grade 23 or higher. Pursuant to the collective bargaining agreements in effect at the time of the filing of the claims, all employees of the unit with allocated grades of 22 or below were deemed eligible to receive overtime compensation and, thus, were required to prepare time sheets that recorded actual hours worked. Employees with allocated grades of 23 or higher, however, were considered ineligible for overtime compensation and, thus, were not required to record actual hours worked per week. Indeed, it was not until the 1999-2003 collective bargaining agreement that employees with allocated grades of 23 or higher were required to keep daily time records showing actual hours worked. Claimants maintain, however, that prior to 1999, grade 23 employees kept such records and, in support of such contention, have submitted two time records dated July 1, 1992 and September 21, 1994. However, there are no affidavits by said claimants either affirming the authenticity of such records or asserting that they were required to be kept by the department for which they worked and that such records were prepared by them continually for the periods referred to in the claims.
We also find merit in defendant’s contention that the claims were, not properly verified. As noted previously, each of the claims was verified by only one of the claimants named therein. The Court of Claims Act requires that a claim be verified in the same manner as a complaint in an action in Supreme Court (see Court of Claims Act § 11 [b]). The CPLR provides that verification of a pleading “shall be made by the affidavit of the party, or, if two or more parties united in interest are pleading together, by at least one of them who is acquainted with the facts” (CPLR 3020 [d]). While claimants here may be united in interest, there is no evidence that the two claimants who verified the claims are acquainted with the factual premises for the remaining 765 claimants’ entitlement to overtime compensation (i.e., the weeks in which the other claimants worked in excess of 40 hours and the number of hours in excess thereof). Accordingly, the underlying order is reversed and the claims are dismissed.
Rose and Kane, JJ., concur.